294 S.E.2d 780 (1982)
STATE of North Carolina
v.
William Jackson WILSON.
No. 8224SC134.
Court of Appeals of North Carolina.
September 21, 1982.
Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Marilyn R. Rich, Raleigh, for the State.
Edwin D. Taylor, Boone, for defendant-appellant.
WELLS, Judge.
In his record on appeal, defendant chose to file a stenographic transcript of the trial proceedings. In his appeal, defendant has brought forth six assignments of error, at least five of which require a careful examination of the trial record. In violation of the provisions of Rule 9(c)(1) and Rule 28(b)(4) of the Rules of Appellate Procedure, defendant did not reproduce verbatim and attach as an appendix to his brief those portions of the transcript necessary to understand the questions presented in defendant's brief. It is imperative that defendants using the stenographic transcript alternative allowed by Rule 9(c)(1) carefully follow the requirements of Rule 28(b)(4) in order that this Court not be left the time-consuming and burdensome task of searching through the transcript for the pertinent pages. The omission of the pertinent transcript pages requires that the transcript be circulated among all the judges on the panel, requiring each of them to go through this time-consuming and burdensome task. We note that this omission is occurring with alarming frequency in appeals filed since the effective date of the Rule change allowing the use of stenographic transcripts. Such abuses, if allowed to continue, will significantly impede the work of this Court. Rules of Appellate Procedure are mandatory and failure to observe them is grounds for dismissal of the appeal. See Britt v. Allen, 291 N.C. 630, 231 S.E.2d 607 (1977).
For defendant's failing to observe the requirements of Rules 9(c)(1) and Rule 28(b)(4), this appeal is
Dismissed.
VAUGHN and WEBB, JJ., concur.